PER CURIAM:
Troy Rolle appeals the district court’s oral order denying his motion to modify his sentence under 18 U.S.C. § 3582(c)(2) (2000). Rolle sought relief based on the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The relief Rolle seeks is unavailable under § 3582(c)(2). See United States v. Goines, 357 F.3d 469, 473 (4th Cir.2004) (noting that § 3582(c)(2) au*246thorizes a “district court to reduce the sentence imposed on a defendant who has been sentenced to a term of imprisonment based on a sentencing range that has subsequently been lowered by the Sentencing Commission pursuant to 28 U.S.C. § 994(o)”); see also United States v. Moreno, 421 F.3d 1217, 1220 (11th Cir.2005) (holding that “Booker is inapplicable to § 3582(c)(2) motions”). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED